 

ral mpi seis ncn ‘Bi
| — ope

USDC SONY

at oem tent hn tam
Ae A Lerten,

 

 

 

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT pace |
SOUTHERN DISTRICT OF NEW YORK | DATE ma

X ee = see —_|
DAVID J. KATZ, Soe
Plaintiff,
SUDGMENT

~against-
7:16-CV-05614 (CS)
ASHLEY WRIGHT and MARTEN TRANSPORT

LTD.,
Defendants.

 

x

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Cathy Seibel, United States District Judge, the jury Ne foe o Deferdands
v1)

verdict in favor of Defendants as to Plaintiff's liability claim, judgment is entered and nd case is

closed.

DATED: New York, New York
December Z, 2019

RUBY J. KRAJICK a

So Ordered: Clerk of Court

(Athy tit ” Da) 4

US.DY. Deputy
